Agreement to Cancel the Contract of Lease of Property
and
Amended and Restated Convertible Promissory Note


(As approved by the Board of Directors of China Health Resource, Inc.,
Effective July 30, 2009)


This Agreement to Cancel the Contract of Lease Property and Amended and Restated
Convertible Promissory Note, dated and effective as of 30 July 2009,
(“Agreement”) is made by:


Sichuan Yinfa Resource Development Co., Ltd. (“SYRD”),


Address:  No. 188 Xishan Road, Chuanshan District, Suining City, Sichuan
Province, P.R. China 629000; with Mr. Lei Guo (“Trustee”), ID
Number:  510902197810125758, acting as Trustee of SYRD, and located at
Address:  No. 188 Xishan Road, Chuanshan District, Suining City, Sichuan
Province, P.R. China 629000; and


China Health Resource, Inc. (“CHRI”)
Address:  343 Sui Zhou Zhong Road, Suining City, Sichuan Province, P.R. China.


CHRI and SYRD may hereinafter also be referred to individually as a “party” and
collectively as the “parties.”   Mr. Lei Guo is a party to this Agreement for
the sole purpose of being obligated to surrender the stock certificate(s)
evidencing the 12,605,615 shares of Class A Common Stock issued to Mr. Lei Guo
and to do so in accordance with paragraph 4 below.


RECITALS


Contract of Lease of Property and Amended Restated Convertible Promissory Note


Whereas, On December 16, 2008, a Contract of Lease of Property was entered into
between Mr. Lei Guo, in his capacity as Trustee for Sichuan Yinfa Resource
Development Co., Ltd., and China Health Resource, Inc. (“Lease Property”).  In
addition, on December 30, 2008 (as Amended and Restated on January 21, 2009) in
connection with the Lease Property, a Convertible Promissory Note (“Note”) was
entered into between SYRD, with Mr. Lei Guo, in his capacity as Trustee for
Sichuan Yinfa Resource Development Co., Ltd., and as authorized signatory for
SYRD, and CHRI for use of said Lease Property; and


Whereas, the parties hereby mutually agree to terminate the Lease and Note
pursuant to this Agreement


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree to as follows:


1.           The Contract of Lease of Property, dated December 16, 2008,
(“Lease”) is hereby terminated and canceled.
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 


2.           The Amended and Restated Convertible Promissory Note, dated January
21, 2009, (“Note”), with the effective date of December 30, 2008, is hereby
terminated and cancelled.


3.           The 43,000,000 shares of Class A Common Stock issued to Mr. Lei
Guo, Trustee by China Health Resource, Inc., on December 30, 2008, shall be
retained by Mr. Lei Guo, Trustee, under the terms of the Contract of Lease Of
Property and Amended and Restated Convertible Promissory Note.


4. The 12,605,615 shares of Class A Common Stock issued to Mr. Lei Guo, Trustee
by China Health Resource, Inc., on March 30, 2009, under the terms above
Contract of Lease of Property and the Amended and Restated Convertible
Promissory Note, are hereby withdrawn and canceled.


5. Each party shall execute all instruments and sign all agreements or documents
that are reasonably required to fully, promptly implement or consummate the
above actions, including, without limitation, the surrender of the stock
certificates with all required endorsements and seals that are referenced in
paragraph 4 above.


Therefore, the parties agree that no further obligations are due to either party
under the Lease or Note.


This Agreement may be signed in multiple counterparts, each one being the same
agreement and instrument. If any provision of this Agreement is determined by a
court to be unenforceable or illegal, then the parties agree that the remaining
valid provisions shall constitute the entire agreement of the parties.  This
Agreement was negotiated at arm’s length and without coercion or undue
influence.  Each party has had a reasonable period to review this Agreement with
its professional advisors prior to signing below.


The parties have entered into this Agreement as of the date first written above.


Date:  July 30, 2009


China Health Resource, Inc.
Sichuan Yinfa Resource Co., Ltd.
       
By:       /s/  Jiayin Wang                                                  
By:       /s/  Lei Guo                                                     
Name:  Jiayin Wang
Name:  Lei Guo
Title:    President and Director
Title:    Trustee
   
Mr. Lei Guo
         
Signature:  /s/  Lei Guo                                                      
                    Lei Guo
 

 

 
 
- 2 -

--------------------------------------------------------------------------------

 